Citation Nr: 1620944	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-23 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1970 to April 1972.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's lumbar spine disability was aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine disability are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for a lumbar spine disability.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

1. Factual Background

The Veteran seeks entitlement to service connection, including as secondary, for a lumbar spine disability.  Specifically, the Veteran asserts that his lumbar spine disability was caused by a fall sustained in service.  The Veteran also asserts that his service-connected disabilities have caused and aggravated his lumbar spine disability.  The Veteran is service-connected for right knee degenerative joint disease, and for a coccyx disability.

The Veteran's May 1970 pre-induction examination did not indicate any back trouble and noted a normal spine.  In October 1970, the Veteran's service treatment records (STRs) noted a right knee sprain.  In January 1971, the Veteran reported right knee pain which he associated with a hurt knee in basic training.  A March 1971 X-ray examination report, ordered due to chronic right knee trouble, was negative.  A diagnosis of mild tenderness of the patellar area was recorded during that examination.  In June 1971, the Veteran was treated for a right knee sprain.  The Veteran's February 1972 separation examination did not note a back disability and noted a normal spine.

Post-service VA medical records show that in December 2006, the Veteran reported complaints of neck and back pain.  The Veteran associated those pains to a fall during military training and to a motor vehicle accident in 1980.  The Veteran reported that, while he was on crutches for his right knee injury, he fell on his tailbone after a person pulled a stool out from under him.  He reported that he has been hurting ever since.  A December 2006 MRI provided the following diagnosis: Grade I spondylolisthesis L4-5; mild degenerative joint disease facet joints L4-5, L5-S1; and right foranimal disc herniation at L4-5 with obliteration of the neural foramen.  

In a February 2007 Social Security Administration disability application, the Veteran reported that his back "started hurting in the eighties."  In a March 2007 statement in support of claim, he stated that it is his belief that his lower back problems started when he fell off the stool in service.

In March and April 2007, the Veteran submitted three buddy statements.  The first reported that someone played a practical joke on the Veteran in service by pulling a stool out from under him as he was attempting to sit down resulting in a knee and spinal injury.  The second reported that the Veteran told him about the in-service fall resulting in a back injury.  In addition, this statement reported that the Veteran was involved in a motor vehicle accident in 1984 resulting in neck injuries to the Veteran.  The third recalled that the Veteran talked about his knee and back pain in the late 1970s, and that his back and knee pain bothered him when he stood or sat for long periods of time.

In an October 2007 VA medical record, the Veteran reported that his low back pain began in the military when he fell.  He stated that he sustained a fracture to the coccyx and since then he has been having chronic severe back pain that is aggravated by coughing or sneezing.  The VA physician noted that the back problem was not documented.

A November 2007 MRI examination provided the following diagnoses: Grade 1 anterior spondylolisthesis of L4-L5 associated with diffuse disk bulging, with definite neural foraminal narrowing on the right associated with right facet joint hypertrophic degenerative changes which caused the Veteran's spondylolisthesis; slight bulging of the L3-4 and L5-S1 disks; and degenerative changes.

In December 2007 private medical records, the Veteran reported that he first noticed his lower and upper back pain in 1980.  The Veteran also reported whiplash from a car accident.  In a February 2008 VA medical record, the Veteran reported that his back pain started after he fell in service.  In a March 2008 private medical record, the Veteran reported onset of some of the symptoms 30 years prior, and related them to his in-service fall with symptoms gradually worsening thereafter.  Exacerbations of the baseline symptoms were reported during the past five years.

In an April 2009 VA medical record, the Veteran reported that his knee pain over the past 40 years caused him to have low back pain.  Additionally, the Veteran stated his belief that his chronic knee pain affected his lumbar area.

In a May 2009 statement in support of claim, the Veteran stated that he asked his treating physicians "is the reason why my lower back and [sacroiliac] joints are in such bad shape because of living and working for 38 years with a dysfunctional knee?"  The physicians reportedly answered "yes" and/or "most likely."  In a June 2009 VA Form 9, the Veteran asserted that, after talking to his doctors, his current back and sacroiliac chronic degenerative problems are "connected, associated and aggravated by my dysfunctional right knee which has had a direct adverse effect for 38 years on my back."  In a November 2009 VA Form 21-4142, the Veteran stated that his VA physician told him that his right hip will not stay in place because of his right knee, and that affects his spine "in a bad way."  In a January 2015 VA medical record, the Veteran reported that his back pain started in 1970 when he fell in service.

The Veteran also underwent three VA examinations.  In a November 2009 VA examination report, regarding secondary service connection, the examiner opined that the lumbar spine disability was not caused by, or a result of, the service-connected right knee condition.  The examiner found that the significant degenerative changes shown in the MRI was more likely due to trauma unrelated to compensation caused by a right knee condition.  The examiner noted the Veteran's work history as a ranch hand required physical labor.  The examiner also noted that the Veteran's non-antalgic gait "would not explain significance of back pain related to knee."  Lastly, the examiner noted that the Veteran's record did not show a history of a back injury, other than the injury related to his coccyx during service.  The examiner found that it was likely that the coccyx injury contributed to the chronic back pain which the Veteran experiences because common causes of spondylolisthesis include degenerative disk disease and traumatic fractures.  Regarding the Veteran's aggravation claim, the examiner opined that the lumbar back disability was "less likely as not (50/50 probability) permanently aggravated by [his service-connected] knee condition."  The examiner noted that the Veteran's back history appeared consistent with routine manual labor and an injury likely related to service from a fall from a stool.  The examiner further noted that the worsening of pain was likely attributed to the Veteran's activities after service.  Regarding the right knee condition, the examiner found that there may have been some compensation from this condition in the past, but that it was not well demonstrated due to the current non-antalgic gait.

In an August 2015 VA examination report, the examiner opined that the lumbar spine disability "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner noted a lack or documentation of a back condition during service, and a normal spine exam at separation which did not mention prior injuries or symptoms.  The examiner further noted the Veteran's occupation as a ranch hand and hunting guide, and that he did heavy manual labor for years.  The examiner also pointed out the absence of any medical treatment records for decades until 2006 when the Veteran had his first MRI study done.  Finally, the examiner concluded that the post-service activities were the most probable source of the Veteran's back condition.  Regarding secondary service connection, the examiner opined that the "condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  The examiner noted that the Veteran's back problems appeared after decades of manual labor which did not require medical attention until almost 10 years ago.  In addition, the examiner noted no muscle atrophy attributed to favoring one side due to a knee disorder, and years of non-antalgic gait documented, thus indicating no relation between his knee and back.  The examiner also noted that X-ray and MRI examinations of the right knee did not show evidence of any degenerative joint disease until 2009, and that a meniscal tear does not evolve with progression of time from a knee strain decades prior.  Therefore, the examiner concluded no correlation between the Veteran's right knee and his claimed lumbar back disability.  Regarding aggravation, the examiner opined that the current severity of the lumbar spine disability was not greater than the baseline.  

At the January 2016 VA examination, the Veteran admitted that he once believed his back problem was due to his knee injury, but that he was no longer sure of that.  He further reported that his back problem began after he fell in service and that the fall caused his back worsen over the years.  The examiner provided three medical opinions.  First, regarding direct service connection, the VA examiner opined that the lumbar spine disability "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner noted that the Veteran's STRs did not show complaints, objective physical examination findings, or a diagnosis of lumbar back pain or injury during service or at separation.  Further, the examiner noted a chiropractic report that listed back pain beginning after a motor vehicle accident in 1980.  The examiner also noted that the service-connected coccyx disability did not cause the lumbar spine disability because any connected disability would be expected to be located at the level directly superior to the coccyx, and would have manifested at the time of such injury.  The examiner found that the claimed condition was likely due to progressive degenerative disease due to heavy labor.  

Second, regarding secondary service connection, the examiner opined that the lumbar spine disability "is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  The examiner found that, according to "up to date" medical evidence, the Veteran's service-connected coccyx and right knee did not cause degenerative arthritis, spondylolisthesis, herniated nucleus pulposus or scoliosis.  The examiner noted that coccyx fracture and knee meniscal injures are not known etiologies for degenerative arthritis.  The examiner further noted that the 1980 motor vehicle accident was the only documented trauma to the Veteran's lumbar spine.  Regarding spondylolisthesis, the examiner found that no correlation existed in medical literature linking the lumbar spine disability and either the coccyx or right knee disabilities.  In addition, the examiner found that although the Veteran had a traumatic injury to the coccyx, the lumbar spine disability was not related as the condition was not anatomically adjacent to the service-connected condition.  The examiner further found that intermittent abnormal gait due to a knee condition was not a known cause for spondylolisthesis.  Regarding herniated nucleus pulposus, the examiner found that the medical literature showed that this condition was not caused by meniscal tears of the knee, and that intermittent abnormal gait due to a knee condition was not a known cause.  Further, the examiner noted that the Veteran had no acute symptoms until 2006 and that the level of the disability was not anatomically adjacent to the service connected-sacrum/coccyx condition.  Lastly, regarding scoliosis, the examiner found that condition was most likely a congenital condition that can worsen with aging.  The examiner also found that intermittent abnormal gait was not a known cause for scoliosis.  Further, the examiner noted that medical literature showed no correlation that would indicate that a meniscal knee or coccyx injury would cause or aggravate the curvature of the spine.

Third, regarding aggravation, the examiner answered negatively the question whether the Veteran's lumbar spine disability was at least as likely as not aggravated beyond its natural progression by his service-connected disabilities.  The examiner noted that there was no evidence of any back condition, including the coccyx disability, at separation from service, and that the first objective evidence of a low back condition occurred after the 1980 motor vehicle accident.  Regarding the Veteran's service-connected right knee condition, the examiner found that because the Veteran was noted to have a normal gait there would not be a physiological reason for a knee condition to worsen a back condition.  Further, the examiner found that knee conditions are not etiologically related to back conditions, and, therefore, would not cause or aggravate such conditions.  The examiner also found that the Veteran's service-connected coccyx disability did not aggravate his back condition because the back condition was not contiguous with the coccyx, and, therefore, would not be expected to be aggravated by the coccyx condition.  Lastly, the examiner found that the intermittent abnormal gait due to the knee condition would not permanently aggravate a back condition because that was not a known risk factor.

2. Legal Analysis

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claim for direct service connection for a lumbar spine disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  It is not in dispute that the Veteran currently receives treatment for, and has a diagnosis of, degenerative disk disease, and therefore there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, a December 2006 VA report diagnosed the Veteran with spondylolisthesis and mild degenerative joint disease.  Thus, the Veteran clearly has a diagnosis, and the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.

As noted above, the Veteran's STRs are completely silent for any clinical findings or treatment for back pain or a back disability, and the separation examination notes a normal spine and is absent any report of a back disability.  Moreover, the earliest clinical record showing that the Veteran had a lumbar spine disability is dated in December 2006, some thirty four years after his active service.  

The Board recognizes the Veteran's lay statements linking the onset of his lumbar spine disability to a fall sustained when a stool he was attempting to sit on was pulled out from under him, and that his back has bothered him since.  With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is competent to report purported symptoms of his lumbar spine disability such as pain.  38 C.F.R. § 3.159(a)(2) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, without evidence showing that he has medical training or expertise, he cannot competently provide a medical nexus opinion between a current diagnosis, such as degenerative disease or arthritis, and a service-connected disability.  38 C.F.R. § 3.159(a)(1)-(2) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Equally, without evidence showing that either of the individuals who provided buddy statements linking the Veteran's in-service fall to his current diagnosis, those individuals cannot competently provide medical nexus opinions.  The Board also notes that neither of the buddy statements provides firsthand accounts of the in-service accident, but simply report what the Veteran told them years after the incident.  In that sense, they are not any different than if the Veteran had made the statements himself.

Noting the absence of complaints or diagnosis of lumbar back pain or injury during service, and the December 2007 private medical record noting back pain beginning in 1980 following a motor vehicle accident, the January 2016 VA examiner found that the lumbar spine disability "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided rationale for it.  The August 2015 VA examiner came to the same conclusion.  There is no medical evidence to the contrary.  

Consequently, service connection for a lumbar spine disability on the basis that it became manifest in service and persisted, or on a chronic disease presumptive basis (under 38 U.S.C.A. § 1112) is not warranted.  What remains for consideration is whether or not in the absence of a diagnosis in service and/or post service continuity of symptoms, the Veteran's a lumbar spine disability may otherwise be related to his service.

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

In reviewing the evidence, the Board is aware that there are conflicting medical opinions of record.  While the November 2009 VA examiner opined that the Veteran's lumbar spine disability "was less likely as not (50/50 probability) permanently aggravated by [his service-connected] knee condition," the examiner also found that "it is likely that [the Veteran's coccyx disability] contributed to the chronic pain which he now experiences with his back."  The Board notes that the Veteran's coccyx disability was not service-connected at the time of that examination, and, therefore, the examiner was limited to only considering the right knee disability.  Despite that limitation, the examiner did opine that the coccyx disability likely aggravated the back disability.  The examiner further pointed out that common causes of spondylolisthesis include degenerative disk disease and traumatic fractures; however the examiner did not provide an opinion causally linking the coccyx disability to the lumbar spine disability.  Similarly, the August 2015 VA examiner did not consider the Veteran's coccyx disability as that was not service-connected at the time of that examination.  The January 2016 examiner did opine that the lumbar spine disability was neither proximately due to or the result of, or aggravated beyond its natural progression by, the coccyx or the right knee disabilities.  

The Board finds that both VA examiners are competent to provide opinions as to the etiology of the Veteran's lumbar spine disability and both provided sufficient rationales for their etiological opinions supported by a reasoned analysis of medical facts.  Neives-Rodriguuez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, based on its review of the record, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's lumbar spine disability was aggravated by a service-connected disability.  Therefore, the Board will give the Veteran the benefit of the doubt, and find that service connection for a lumbar spine disability is warranted.  


ORDER

Entitlement to service connection for lumbar spine disability is granted.





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


